Citation Nr: 0632302	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  97-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
and hypertension. 

2.  Entitlement to service connection for skin disability to 
include skin rashes.

3.  Entitlement to service connection for a gastrointestinal 
disability, claimed as irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant had Air Force active service from February 1966 
to December 1969; active service on special assignment from 
April 20, 1990 to May 7, 1990, and active service as an Air 
National Guard member from December 14, 1990 to January 15, 
1991 and February 8 to March 1, 1991 (including service in 
Southwest Asia in support of Operation Desert Shield/Storm). 
In addition, he was a member of the Pennsylvania Air National 
Guard from June 1973 to September 1994.
 
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by the Philadelphia, Pennsylvania, Regional Office (RO), 
which, in part, denied service connection for a heart 
disorder and hypertension. January 1997 and July 1999 RO 
hearings were held. Appellant subsequently appealed a 
December 1999 rating decision, which denied service 
connection for a disability claimed as manifested by multi- 
joint pain; a skin disability, claimed as including rashes; 
and irritable bowel syndrome, including claimed as due to 
exposure to environmental agents.  A July 2000 RO hearing was 
held.  The Board in December 2003 remanded the issues on 
appeal, and the case now returns to the Board for further 
review.  The issue of service connection for a disability 
manifested by multi-joint pain was granted in that decision.


FINDINGS OF FACT

1.  A heart disorder and hypertension did not develop in 
service or during a period of active duty for training 
(ACDUTRA), were not made worse by service or ACDUTRA, and are 
not otherwise shown to be related to in-service occurrence or 
event.  A heart disorder and hypertension were not present to 
a compensable degree within a year following a 90-day period 
of active service.  

2.  A skin disability to include skin rashes did not develop 
in active service or during a period of ACDUTRA, were not 
made worse by service or ACDUTRA, and are not otherwise shown 
to be related to in-service occurrence or event.  There is no 
undiagnosed skin disability.  

3.  Skin disability or skin rashes have been diagnosed within 
the record as telangiectasia, petechiae, xerosis, generalized 
dermatitis, tinea versicolor, and solar damage secondary to 
sun exposure.  An undiagnosed skin condition to which one of 
these diagnoses was not assigned has not been shown.  

4.  A current gastrointestinal disability, diagnosed as 
gastroesophageal reflux disease, was not demonstrated in 
service or otherwise causally related to service.  An 
undiagnosed condition of the gastrointestinal system is not 
shown.  

5.  The veteran does not have irritable bowel syndrome. 


CONCLUSIONS OF LAW

1.  A heart disorder and hypertension were not incurred in or 
aggravated by active service or active duty for training 
(ACDUTRA), nor may either be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).

2.  A skin disability to include skin rashes was not incurred 
in or aggravated by active service; service connection for a 
skin disorder or skin rashes as an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 
3.326 (2005).

3.  A gastrointestinal disorder was not incurred in or 
aggravated by active service; service connection for a 
gastrointestinal disorder as an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 
3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in December 2003, the veteran was informed 
of the notice and duty to assist provisions of the VCAA, and 
was informed of the information and evidence necessary to 
substantiate his claims for service connection for a heart 
disorder and hypertension, skin disability to include skin 
rashes, and a gastrointestinal disorder; to include claims 
based on service in Southwest Asia during the Gulf War.  The 
letter adequately informed of bases of review and the 
requirements to sustain the claims, as discussed further 
below.  By the VCAA letter the veteran was informed of 
information and evidence that he should submit for the 
claims, and the assistance VA would provide in obtaining 
evidence to support the claims.  38 C.F.R. §§ 3.156, 3.303, 
3.307, 3.309, 3.317, Part 4 (2005).  This included evidence 
of injury or disability in service or made worse in service, 
or an event in service causing injury or disease; medical 
evidence of current disease or disability; and medical 
evidence of a relationship between injury or disability or 
event in service the claimed current disease or disability.  
The veteran was informed of the respective roles of the 
veteran and VA in obtaining evidence in furtherance of his 
claims, with assistance to be provided by VA in obtaining any 
indicated evidence.  Also by the VCAA letter, the veteran was 
requested to submit any evidence in furtherance of his 
claims; he was thus impliedly asked to submit any evidence in 
his possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letter requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  The veteran did not responsively inform of 
additional treatment or medical records not yet obtained.  
Records of private and VA treatment providers were already 
previously requested, with records obtained associated with 
the claims folder and the veteran duly informed, by rating 
actions, statements of the case, and supplemental statements 
of the case, of the evidence of record.  Service medical 
records, service personnel records, and records of the 
veteran's Pennsylvania Air National Guard service were also 
obtained and associated with the claims folder.  There is no 
indication that records remain unobtained which are pertinent 
to the claims on appeal.  Hence, there was no reasonable 
possibility that additional efforts would be fruitful in 
producing additional pertinent evidence.  

The veteran has been afforded multiple VA examinations 
addressing his claimed disabilities, as discussed further 
below.  Most recent examinations were conducted in October 
2005 responsive to the December 2003 Board remand 
instructions.  The Board then also instructed that the 
veteran be duly afforded VCAA notice and assistance, and that 
all additional pertinent evidence, including records of 
Pennsylvania Air National Guard membership, be obtained.  The 
Board is satisfied that development has been appropriately 
undertaken pursuant to remand instructions, and that the no 
further development is required to fairly adjudicate the 
claims on appeal.  Hence, the Board is satisfied that 
development requested in the December 2003 remand has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).

While it is true that not every period of ACDUTRA was 
verified, service medical records and service personnel 
records, including all records from the Pennsylvania Air 
National Guard, have been obtained, and none reflect a 
disability first complained-of, diagnosed, or treated in 
period of active duty or ACDUTRA.  Only the claim for service 
connection for heart disease is implicated as potentially 
related to a period of ACDUTRA, and accepting the veteran's 
reported period of ACDUTRA with substernal chest pain 
experienced in 1988 as a basis of that claim (as reflected in 
contemporaneous VA treatment records), the evidence still 
preponderates against that claim.  Hence, any additional 
efforts to verify periods of ACDUTRA would not further the 
veteran's claims.  

The veteran was afforded opportunities to address his 
appealed claims, and did so including by hearings conducted 
in January 1997 and July 2000, transcripts of which are 
contained in the claims folders.  There is no indication that 
the veteran was denied any opportunity to address his 
appealed claims, or that he still desires to address these 
claims and this has gone unfulfilled.  

The veteran was appropriately afforded notice of assistance 
to be provided in support of his claims and the respective 
duties and roles of the veteran and VA pertaining to his 
claims, as discussed above.  De novo reviews of the claims 
were conducted by a March 2006 supplemental statement of the 
case.  

It is noted that this supplemental statement of the case is a 
"post decisional" document.  It is the view herein that 
this is not fatal in providing notice as there was, 
subsequent to all notice, de novo review of the appealed 
claims, including consideration of the rating periods and 
appropriate service connection criteria for the disability 
claims the subject of appeal.  As such, there is no prejudice 
to the appellant in proceeding with these matters.

In view of the foregoing, the actions taken by the RO comply 
with all of the requirements of law, thereby allowing the 
Board to consider the PTSD claim here adjudicated on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim prior to de novo review of his 
claims by the October 2005 supplemental statement of the 
case.  The Court has recently held, in that regard, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claims and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The current existence of heart disorder and 
hypertension, of a skin disability, and of gastroesophageal 
reflux disease were not disputed and were not the bases of 
denial of these claims.  To the extent the RO denied the 
veteran's skin disability claim based on the absence of 
current disability, the veteran was so informed by the March 
2006 statement of the case.  However, the denial of the skin 
disability claim was substantially based on the absence of 
evidence of skin disability in a period of service or 
causally related to service, with diagnoses of skin 
disabilities assigned in treatment and evaluation records.  
The veteran has been so informed by prior supplemental 
statements of the case.  The current non-existence of 
irritable bowel syndrome was one basis of denial of that 
claim, and the veteran was duly informed of this basis of 
denial by a March 2006 supplemental statement of the case.  

The veteran was also duly informed by supplemental statements 
of the case of the denial of all the claims based on the 
absence of cognizable evidence of claimed disabilities in 
service or to a compensable degree within applicable 
presumptive periods, and the absence of medical evidence of a 
causal link to a period of active service.  A March 2003 
supplemental statement of the case informed the veteran of 
denial of his claim for service connection for irritable 
bowel syndrome as a Gulf War undiagnosed illness, based 
irritable bowel syndrome and gastroesophageal reflux disease 
being known conditions, and hence not undiagnosed illnesses.  
All these bases of denial were adequately addressed in notice 
provided by prior supplemental statements of the case and by 
the December 2004 VCAA letter.  

The questions of degree of disability, and effective date are 
at once meaningless and moot for the claims here adjudicated, 
because the claim are denied based on the absence of current 
disability, absence of injury or disability in service, 
absence of disability within applicable presumptive periods, 
absence of undiagnosed illness associated with Gulf War 
service, and/or absence of a causal link to service.  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Law and Regulations for Service Connection Claims - General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  Service 
connection for cardiovascular disease may be granted on a 
presumptive basis if manifest to a compensable degree within 
one year of separation from service and if the veteran has 
served for 90 days or more during a period of war. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309(a) (2005). Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2005).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. 
§ 101(21) and (24) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.6(a) and (d) (2005). ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state, under 32 U.S.C.A §§ 316, 502, 503, 504, 
or 505. 38 U.S.C.A. § 101(22) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.6(c)(3) (2005). Presumptive periods do not apply 
to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991). Thus, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2006).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Claim for Service Connection for a Heart Disorder and 
Hypertension

The veteran contends that his cardiovascular disorder began 
in 1988 during a period of two weeks of ACDUTRA in Japan, and 
when experienced some chest pain radiating to the left arm.  
He has conceded that he did not receive medical care during 
this period of ACDUTRA in Japan, but rather sought treatment 
shortly thereafter upon returning to the United States when 
he experienced recurrence of symptoms.  Otherwise, he 
contends that his cardiovascular disease began in the early 
1990's, and hence would seek to have it service connected 
based on his active service during that period.  

Service records and responses confirm that the veteran had 
active duty from February 1966 to December 1969; from 
December 14, 1990 to January 15, 1991; and from February 8, 
1991 to March 10, 1991.  Records also reflect that he was a 
member of the Pennsylvania National Guard from June 1985 to 
September 1994, with prior membership of 14 years and two 
months duration.  Service records also include a record of a 
travel authorization request for a special Air Force 
assignment in Puerto Rico dated from April 20, 1990, to May 
7, 1990.  A December 1991 reply from the Pennsylvania Air 
National Guard also informed of two additional days of active 
duty service: September 16, 1991, and September 18, 1991.  

The claims folder contains a record of VA hospitalization in 
April 1988 for complaints of intermittent substernal chest 
pain.  Intermittent, mild systemic hypertension was also then 
noted.  The hospitalization record provides the veteran's 
narrative of having been on a training mission with the Air 
National Guard in Japan in March 1988, and experiencing 
substernal chest pain the day after a visit to Tokyo on that 
mission, with recurrent intermittent substernal pain during 
the subsequent 2 1/2 weeks in Japan.  He reported that the pain 
was present while walking, as well as when lying in bed, and 
included pain radiating to the neck and to the arms.  He 
reported feeling well upon returning to the United States, 
but felt a recurrence on the fourth day after his return.  
This occurred after he had walked briskly and then climbed 
several flights of stairs, with the pain persisting for a 
half-hour.  Examiners noted that the veteran had a family 
history of hypercholesterolemia.  Examiners also noted a 
history of the veteran of hypercholesterolemia assessed two 
years prior.  The examiners further recorded that the 
veteran's own private physician had noted intermittent 
elevated blood pressure to 130/90, and had prescribed 
Aprazolam (Xanax) for the condition.  However, the veteran 
was asymptomatic during the three-day hospitalization.  A 
Bruce protocol stress test showed the veteran attaining a 
METS level of 18, after over fifteen minutes of exercise, 
with no precipitated chest pain and no evidence of myocardial 
ischemia.  Examiners interpreted the test as showing no signs 
of obstructive disease of the coronary arteries.  An x-ray of 
the chest was also normal.  Nonetheless, the veteran was 
prescribed a healthy diet and to quit smoking.  He was 
prescribed sublingual nitroglycerin to be taken as needed, as 
a therapeutic test.  He was also prescribed aspirin to be 
taken daily.  

Upon a May 1988 treatment, Dr. Marencic, a private osteopath, 
noted the veteran's complaint of chest pain while in Tokyo, 
but also noted that the veteran was then evaluated at the 
Lebanon, Pennsylvania VAMC with no etiology found for the 
pain.  The veteran was noted to be on no medication.  He 
reported having shortness of breath upon going up stairs, and 
was noted to continue smoking cigarettes. An upper 
gastrointestinal examination was recommended.  

A June 1988 treatment record by Dr. Marencic noted that an 
upper gastrointestinal examination was positive for reflux.  
The physician prescribed Pepcid.  However, while a blood 
pressure of 110/70 was recorded, the veteran reported that 
blood pressure was at times elevated.  Upon follow-up visit 
in July 1988, the veteran reported that blood pressure was 
better, and a reading of 122/80 was obtained.  The veteran 
was continued on Pepcid including upon a follow up visit in 
September 1988, and his blood pressure was then 122/76.  

Upon VA examination on September 17, 1991, blood pressure 
readings were obtained of 140/90 left and 140/92 right, but 
the heart was noted to have a regular rhythm and rate, 
without murmur.  The examiner assessed borderline high blood 
pressure.  

Upon treatment with Dr. Marencic in September 1992, blood 
pressure readings were recorded of 142/90, but in the right 
arm at 142/100 and in the left at 138/98.  A reduced sodium 
diet was prescribed, and an EKG was requested.  Tagamet was 
prescribed for gastrointestinal symptoms.  

In October 1992 the veteran underwent VA treatment evaluation 
for complaints including substernal chest pain, and a 
sensation that his heart was skipping a beat.  The veteran 
was hypertensive, with ongoing medical management.  On 
examination, the heart had a regular rate and rhythm without 
murmur.  There was also no bruit, and no edema in the 
extremities.  Moderate hypertension was assessed, as well as 
gastro-esophageal reflux disease.  

Thus, while the veteran complained of some substernal and arm 
pain in 1988, examination and testing up to 1992 resulted in 
no diagnosis of a cardiovascular condition other than 
hypertension.  

The claims folders lack any record of the reported Air Force 
training in Japan in 1988, but that is ultimately immaterial 
to the Board's determination in this case.  Based on the 
April 1988 hospitalization record and subsequent medical 
reviews, there is no affirmative medical finding of onset of 
cardiovascular disease in 1988, so as to support the 
veteran's claim for service connection on that basis, and the 
veteran has conceded that he received no treatment during 
that period of ACDUTRA, so no medical evidence from that 
period of ACDUTRA exist.  At test with nitroglycerin is not a 
diagnosis, and the prescribed aspirin may be precautionary.  
The veteran's narrative regarding substernal chest pain does 
not serve to establish any medical condition at that time, 
since the veteran, as a lay person, cannot establish medical 
diagnoses by his own statements.  Espiritu.  A hypertensive 
condition was already previously assessed, prior to the 
reported April 1988 period of ACDUTRA.  

January 1996, March 1997, August 2000 and October 2005 VA 
examiners who reviewed the veteran's history and evaluated 
the veteran for current cardiovascular disease or disability 
concurred that no cardiovascular disability was shown prior 
to 1994, when the veteran was privately hospitalized for an 
assessed myocardial infarction.  

While the January 1996 VA examiner noted that arterial 
hypertension was "apparently first discovered in 1990," 
that examiner provided no medical evidentiary basis for that 
surmised fact, and it thus appears that that history was 
based on the veteran's self-report.  In this regard, the 
Board notes, that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The more reliable history, as provided by 
prior medical records, shows a hypertensive condition treated 
prior to 1988.  

As the March 1997 VA cardiovascular disease examiner noted, 
beginning in 1986 the veteran's treating physician began 
medicating on an ongoing basis for hypercholesterolemia, with 
that treating physician also detecting intermittent mild 
hypertension, which was treated with reduced sodium intake.  
However, medication was prescribed to control hypertension 
beginning in 1992.  A VA hypertension examiner who evaluated 
the veteran in March 1997 diagnosed hypertension since 1988, 
but again, that appears to have been based on self-reported 
history.  No other cardiovascular disease was medically 
identified until the veteran had a myocardial incident in 
1994.  

The veteran reported to the March 1997 VA cardiovascular 
disease examiner that during his period of active duty for 
training in the last week of July and the first week of 
August of 1994, while stationed with the Air National Guard 
in Puerto Rico he had chest pain on four or five occasions, 
but did not seek medical attention.  He further reported that 
on August 17, 1994 he was admitted to the Good Samaritan 
Hospital, Pottsville, for diagnosed myocardial infarction.  
During that hospitalization the veteran underwent angioplasty 
to remedy a 90 percent obstructed coronary artery.  

The difficulty with the veteran's March 1997 account to the 
examiner, is the absence of evidence of cardiovascular 
disease of onset during a period of ACDUTRA in 1994, despite 
the veteran's contentions of symptoms which he was having at 
that time but did not report.  

The August 2000 VA examiner noted that the veteran had active 
service from 1966 to 1969, and then National Guard membership 
from 1973 to 1995.  The examiner reviewed the veteran's 
medical records, and noted the veteran's report of pain in 
the left arm and the chest while in Japan in 1988, as well as 
the VA hospitalization two weeks later (as noted above).  The 
examiner also noted the veteran's period of duty in the 
Persian Gulf from December 1990 to March 1991.  A thallium 
stress test in October 1999 was noted to show no significant 
myocardial ischemia, mildly hypertensive blood pressure 
response to exercise, no cardiovascular symptoms with 
exercise, and no significant abnormality upon associated 
physical examinations.  A stress myocardial perfusion scan 
was suggestive of mild stress-induced myocardial ischemia 
within the inferior wall.  The examiner diagnosed 
atherosclerotic heart disease, hypertension, status post 
coronary angioplasty in 1994, and history of myocardial 
infarction in 1994.  However, the examiner assessed that 
there was no evidence of coronary artery disease or heart 
disease while in service.  

The veteran was afforded a further VA examination in October 
2005 addressing cardiovascular disease.  That examiner also 
noted the veteran's account of ACDUTRA in 1988, with chest 
pain experienced at that time, with hospitalization shortly 
thereafter showing no cardiovascular disease.  The veteran's 
history of an acute cardiovascular syndrome with 
hospitalization in 1994 was also noted.  The examiner noted 
the veteran's current prescription of Metroprolol, and 
current blood pressure findings, which were not identified as 
elevated.  An EKG in May 2005 was noted to be within normal 
limits.  The examiner assessed that the veteran has well-
documented coronary artery disease as well as blood pressure 
controlled by medication.  The examiner noted that there was 
no evidence of cardiovascular disease in 1988.  

The record as a whole presents no cognizable (medical) 
evidence showing cardiovascular disease, to include 
hypertension, beginning in a period of active service or 
ACDUTRA, or cardiovascular disease otherwise casually related 
to service.  While borderline high blood pressure was 
assessed based on elevated blood pressure readings on 
September 17, 1991, and the Pennsylvania Air National Guard 
reported active duty service for single days of September 16 
and 18 of 1991, mild hypertension was identified by the 
veteran's private treating physician in 1986, as noted by the 
March 1997 VA cardiovascular examiner, and as corroborated by 
reports at the April 1988 VA hospitalization for complained 
of substernal chest pain.

Weighing the evidence as a whole, the Board concludes that 
the preponderance of the evidence is against the veteran's 
heart disorder or hypertension having developed during a 
period of active service or otherwise being causally related 
to service.  Hence, the preponderance of the evidence is 
against the claim for service connection for a heart disorder 
or hypertension on a direct basis.  38 C.F.R. § 3.303.  

Cardiovascular disease is also not shown within the first 
year following a ninety-day period of active service, so as 
to warrant service connection on a first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Thus, records 
of diagnosis or treatment for cardiovascular disability 
within a year following a period of ACDUTRA, or within a year 
following one of the veteran's shorter periods of active 
service (lasting less than 90 days), cannot serve to support 
the veteran's claim on a first-year-post-service presumptive 
basis.  

While the veteran submitted an August 1999 statement from one 
Dr. Leisure, a private treating physician, to the effect that 
the veteran had hypertriglyceridemia as an undiagnosed 
condition following his Gulf War service, the Board must 
reject this conclusion because hypertriglyceridemia is a 
laboratory finding and not itself a disability.  Hence, to 
characterize it as an undiagnosed illness would be erroneous.  

The veteran's statements and testimony, including at hearings 
in January 1997 and July 2000, as to his belief that his 
cardiovascular disease had its onset in during ACDUTRA in 
1988, are lay statements and hence are not cognizable to 
support the claim, since they are not cognizable to address 
medical questions of diagnosis or etiology.  Espiritu.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Law and Regulations Applicable to Claims for Service 
Connection for Conditions Claimed as Gulf War Undiagnosed 
Illnesses

The veteran served in Western Asia during the Persian Gulf 
War, and claims entitlement to service connection for skin 
rashes and irritable bowel syndrome, both including as 
Persian Gulf undiagnosed illnesses resulting from his Gulf 
War service.  

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446. That statute, in part, added a 
new section 1117 to Title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War. In establishing the presumption period, the 
Secretary was to review any credible scientific or medical 
evidence, the historical treatment afforded other diseases 
for which service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defines qualifying Gulf War service, establishes 
the presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  The Persian Gulf War began on August 2, 
1990.  38 U.S.C.A. § 101 (33) (West 2002).  In April 1997, VA 
published an interim rule, which extended the presumption 
period to December 31, 2001.  This extension of the 
presumptive period was adopted as a final rule in March 1998, 
and, in October 1998, Public Law No. 105-277, §1602(a)(1), 
added 38 U.S.C.A. § 1118, which codified the presumption of 
service connection for manifestations of undiagnosed illness.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C.A. §§ 1117, 1118. Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. 
§ 1117 as "qualifying chronic disability," and expanded 
compensation availability for Persian Gulf veterans to 
include "a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness that 
the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 
304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a) (2005). "'Objective indications of chronic 
disability' include both 'signs,' in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical, indicators that are capable of 
independent verification." 38 C.F.R. 3.317(a)(2); Neumann. 
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms. Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War. 38 C.F.R. § 3.317. 

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted. See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

In this case, Dr. Leisure, including in an August 1999 
letter, informed that he had treated the veteran since 1992, 
and assessed multiple conditions which he attributed to Gulf 
War Undiagnosed Illness:  skin rashes, irritable bowels, 
liver disease with hypertriglyceridemia, cognitive problems, 
sinus congestion, and rheumatic fibromyalgias.  He reported 
that these were all new undiagnosed conditions which 
developed after the veteran's service in the Persian Gulf 
between December 1990 and January 1991.  

As a VA examiner who examined the veteran in October 1995 for 
skin disorders noted, Dr. Leisure suggested that the 
veteran's elevated triglyceride level, his lean body type, 
symptoms of elevated liver enzymes, his reflux disease, and 
his irritable bowel syndrome, were all consistent with Gulf 
War Syndrome.  However, the veteran's reflux disease was 
first identified in May 1988 by Dr. Marencic, as shown by an 
upper gastrointestinal examination.  Thus, the condition was 
present prior to the Persian Gulf War. 

The Board by a December 2003 decision has already granted 
service connection for multiple joint conditions as due to 
service in Southwest Asia during the Gulf War.  

Claim for Skin Disorder To Include Skin Rash

A general VA examination conducted in September 1991 was 
explicitly negative for skin conditions.  A VA treatment in 
May 1992 noted multiple conditions affecting other organs, 
but failed to note any skin condition.  

Regarding the veteran's skin rash claim, the earliest 
identified treatment record within the claims folder 
documenting a skin condition is an April 1994 VA treatment 
record where a thigh rash was noted.  

At a May 1994 follow-up, the condition was identified as 
telangiectasia of the left inner thigh, which was fading upon 
that evaluation.  A diagnosis assigned was history of skin 
rashes.  

Upon follow-up in February 1995, the veteran was noted to 
have plaques of the legs and neck.  The treating physician 
also noted significant anxiety at the time, with racing 
speech.  (At VA therapy sessions in January and February of 
1995, the veteran reported significant anger and rage and 
feeling out of control, and was noted to be anxious, highly 
reactive, jumpy, and with sleep problems; an anxiety disorder 
was diagnosed, and a depressive situational reaction was also 
suggested.)  Petechiae were observed on the legs.  Topical 
treatment had reduced neck hyperpigmentation.  The treating 
physician suggested the possibility of dermatitis related to 
the veteran's Persian Gulf service.  

A follow-up treatment in May 1995 noted that the veteran had 
telangiectasias of the left thigh that were fading.  A 
history was noted of a persistent, fluctuating rash affecting 
the leg and neck.  Examination revealed an evanescent and 
faint skin rash only over the right lower quadrant of the 
abdomen and the left thigh.  

Upon VA examination in September 1995, the examiner noted a 
dry, scaling rash over the chest, back, and extremities, 
consisting of peeling skin.  Also observed was a red 
complexion over the sun-exposed areas of the face and over 
the V of the neck.  The examiner assessed the skin condition 
as solar damage secondary to ultraviolet radiation exposure, 
as well as generalized xerosis.  

Upon a January 1996 VA examination also for skin disorders, 
the examiner noted a rash at the neck in a necklace 
distribution, and on the inner thighs.  However, the examiner 
found no macular or papular rash.  While there was erythema 
of the face and neck, this appeared normal.  The examiner 
found no lesions of the legs, and no apparent nervous 
manifestations.  

In a letter received in March 1999, the veteran's wife 
attested to the presence of intermittent skin rashes on the 
face, neck, upper chest, both legs and both thighs, as well 
as sores and scabbing on the scalp, all of which she reported 
had been present following the veteran's return from service 
in the Persian Gulf.  

At a May 1999 VA skin examination, a VA physician noted the 
veteran's history of skin eruptions over the neck and legs, 
with the condition becoming itchy.  Periods of waxing and 
waning were noted by history.  The physician observed 
erythematous papules of the neck, trunk and extremities, and 
noted that in the past a diagnosis of tinea versicolor was 
suggested.  The physician diagnosed a non-specific 
dermatitis.  

Upon VA examination in October 2005, the veteran presented 
photographs taken previously showing some rash around the 
ankles, the thighs, and the neck.  While the examiner noted 
that there were no volcano-like lesions shown in the pictures 
to be consistent with leishmaniasis rash, the examiner 
nonetheless diagnosed leishmaniasis tropica based on past 
history and the evidence presented.  The examiner noted that 
no rash was shown currently.  

Thus, while there was no rash upon most recent VA 
examination, a history of intermittent rash, with a skin 
condition present during the claim period upon VA examination 
in May 1999, suggests that current disability, for purposes 
of supporting a claim for service connection, is fairly 
established.  However, there is no record of skin condition 
in service medical records, and treatment records do not 
reflect the presence of a skin disorder in service, to 
include during ACDUTRA, with the first documented skin 
condition presenting only to a limited degree, on the left 
thigh, in April 1994.  There is also no medical opinion 
causally linking a skin disorder to service other than one 
from Dr. Leisure assessing the skin condition as part of a 
Gulf War undiagnosed illness.  The veteran's and his wife's 
statements as to development of a skin disorder in service 
are insufficient to support the claim, as their lay 
statements cannot serve to answer medical questions of 
diagnoses in service or causal links to service.  Espiritu.  
The Board accordingly concludes that the preponderance of the 
evidence is against the claim for service connection for a 
skin disability to include skin rashes on a direct basis.  
38 C.F.R. § 3.303.  

The record since a skin condition was first noted in April 
1994, presents several diagnoses for apparently varied skin 
conditions: telangiectasia, petechiae, xerosis, generalized 
dermatitis, tinea versicolor, and solar damage secondary to 
sun exposure.  Thus, the Board concludes that the veteran's 
skin conditions, such as have been observed and documented in 
medical records, are not undiagnosed.  Accordingly, service 
connection for a skin disability to include skin rashes based 
on Gulf War undiagnosed illness is not warranted.  38 C.F.R. 
§ 3.317. 

Hence, the preponderance of the evidence is against the claim 
of entitlement to service connection for skin disability to 
include skin rashes, and, therefore, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Claim for a Gastrointestinal Disorder to Include Irritable 
Bowel Syndrome

As noted in the section of this decision addressing the 
veteran's claim for a heart disorder and hypertension, the 
veteran was seen by Dr. Marencic, a private osteopath, in May 
1988, for substernal chest pain.  An upper gastrointestinal 
examination was conducted in May 1988 which showed mild 
gastroesophageal reflux.  That osteopath prescribed Pepcid in 
1988, and then Tagemet in 1992, for the veteran's 
gastrointestinal symptoms.  

In January 1993 Dr. Freed, another private osteopath, 
evaluated the veteran for colon polyps reportedly discovered 
upon routine National Guard examination.  Dr. Freed noted 
that laboratory data showed a CEA of 5.4, which was elevated, 
but noted this might be attributable to the veteran's ongoing 
two-pack-per-day smoking habit.  A CT report was noted to 
show only small areas of air-fluid levels in the small bowel 
which were assessed as likely of no clinical consequence.  

A colonoscopy conducted in February 1993 showed only 
occasional sigmoid and hepatic flexor diverticula, without 
other abnormalities.  

In February 1994 the veteran underwent an intestinal biopsy 
based on complaints of gas and heartburn with normal stools, 
and a history of Persian Gulf service.  The veteran also 
complained of daily foul gas.  The veteran had weight loss, 
but this was due to diet in response to diagnosed coronary 
artery disease.  The veteran also reported reflux symptoms.  
A colonoscopy in 1991 was noted without signs of intestinal 
disease.  Tests were negative for Giardia.   

At a January 1996 VA examination, the veteran reported no 
history of vomiting, hematemesis, melena, acolic stools, 
pigmenturia, pruritis, or recurrent colicky abdominal pain.  
There was also no early satiety.  The veteran's weight was 
stable at 160 pounds over the past year.  He made very vague 
complaints of pain, though he did complain of flatulence with 
malodorous gas, and reported that discomfort was 
inconsistently relieved with passing gas.  He also reported 
occasional sharp pains which were fleeting.  The examiner 
concluded that the veteran's history was not suggestive of 
ongoing gastroesophageal reflux disease, and was also not 
suggestive of a malabsorption syndrome.  The examiner 
accordingly concluded that the veteran's gastrointestinal 
condition was of uncertain cause.

In a letter submitted in March 1999, the veteran's wife 
reported that the veteran had suffered from gastroesophageal 
reflux as well as irritable bowel symptoms since his return 
from service in the Persian Gulf.

At an August 2000 VA gastrointestinal examination to address 
the veteran's claim, the veteran's self-reported history was 
noted of cramps, abdominal bloating, and excess flatulence 
since service in the Persian Gulf.  He reported having these 
symptoms from 1990 to 1995.  He also reported having 
undergone a gastroesophageal series that showed reflux.  The 
examiner unfortunately only had part of the veteran's Lebanon 
VAMC medical records for review.  The examiner noted that the 
veteran had undergone a gastrointestinal endoscopy associated 
with this 1990 to 1995 period that was unremarkable, and a 
biopsy of the duodenum which was unremarkable except for non-
specific inflammation.  The veteran was noted to have 
returned to the VA hospital in 1995 for complaints of 
gastrointestinal bleeding, but a colonoscopy only showed 
diverticulosis of the transverse and descending colon.  The 
veteran reported no recent history of nausea, vomiting, or 
diarrhea, and reported weight gain recently.  The veteran's 
current abdominal pain was periumbicular cramping, and 
occurred prior to a bowel movement.  The examiner assessed 
diverticulosis and gastroesophageal reflux disease by 
history, and probable irritable bowel syndrome.  

At an October 2005 VA gastrointestinal examination the 
veteran reported having significant gastrointestinal symptoms 
around 1990-1991 upon his return from the Persian Gulf, but 
that since that time his symptoms had significantly improved.  
He reported having occasional reflux and regurgitation of 
stomach contents, as well as bloating and excessive gas.  On 
examination, there was no abdominal tenderness, and normal 
bowel sounds were present.  There was no guarding or 
epigastric pain.  The veteran reported normal bowel movements 
without constipation or diarrhea.  He added that his main 
abdominal symptoms were upper gastrointestinal in nature.  
The examiner noted that the veteran's metabolic panel and CBC 
were normal.  From the evidence presented, the examiner 
diagnosed gastroesophageal reflux disease.  Based on the 
veteran's report of upper gastrointestinal symptoms beginning 
in the Gulf War, the examiner opined that it was as likely as 
not that they had begun at that time.  However, he concluded 
that irritable bowel syndrome was not present upon 
examination.

The Board notes that the October 2005 VA examiner's opinion 
that gastroesophageal reflux disease began in the Gulf War 
was based an erroneous history to that effect provided by the 
veteran.  The record within the claims folder provides 
contemporaneous documentation of treatment for diagnosed 
gastroesophageal reflux disease beginning in May 1988, with 
that diagnosis verified by upper gastrointestinal examination 
at that time.  Thus, both the VA examiner's opinion, and a 
similar opinion by Dr. Leisure, a treating physician, are 
based on an inaccurate factual premise.  A medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The October 2005 VA examiner's conclusion that irritable 
bowel syndrome is not present is based examination and 
contemporaneous medical evidence.  Most other recent medical 
evidence of record, including as reviewed by the October 2005 
examiner, is also to the effect that the veteran's 
gastrointestinal findings and symptoms are consistent with 
gastroesophageal reflux disease but not with irritable bowel 
syndrome.  Accordingly, the preponderance of the evidence is 
against current irritable bowel syndrome.  The preponderance 
of the evidence is also to the effect that the veteran's 
current gastrointestinal disorder consists of 
gastroesophageal reflux disease.  That gastroesophageal 
reflux disease was first medically identified, diagnosed, and 
treated in 1988.  Service records do not reflect treatment 
for the disorder, and hence also cannot have reflected any 
increased severity of that disorder.  Accordingly, the 
preponderance of the evidence is against irritable bowel 
syndrome as not being a current disability, and is against 
gastroesophageal reflux disease as not present in service and 
not causally related to service.  38 C.F.R. § 3.303.  The 
preponderance of the evidence is against the claim for 
service connection for a gastrointestinal disorder, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The claim for service connection for a gastrointestinal 
disorder also may not be service connection as a Gulf War 
undiagnosed illness, because the preponderance of the 
evidence, as discussed, is to the effect veteran's current 
gastrointestinal disorder is gastroesophageal reflux disease, 
which is a diagnosed illness.  38 C.F.R. § 3.317.  


ORDER

Service connection for a heart disorder and hypertension is 
denied.  

Service connection for a skin disorder to include skin rashes 
is denied.  

Service connection for a gastrointestinal disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


